Citation Nr: 1122464	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is eligible for Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army as part of the United States Armed Forces, Far East (USAFFE) from September 1941 to January 1946, which included a pre war service period from September 1941 to December 1941, beleaguered status from December 1941 to January 1942, no casualty status from January 1942 to March 1943, missing status from April 1943 to March 1945, Recognized Guerilla Service form March 1945 to September 1945 and Regular Philippine Army service from September 1945 to January 1946.  The Veteran died in June 1990, and the appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an administrative decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran served in the Philippine Commonwealth Army as part of the USAFFE from September 1941 to January 1946; at the time of his death, the Veteran was not service connected for any disability.

2.  The appellant is 62 years of age and it is neither claimed nor shown that he was mentally or physically incapable of self-support (helpless child) prior to age 18.


CONCLUSION OF LAW

The criteria to establish basic eligibility for VA death benefits have not been met. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The question before the Board is whether the appellant is entitled to benefits as the Veteran's surviving child, and such question is a legal issue.  Where, as here, the interpretation and application of the law and regulations to the undisputed facts is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Legal Criteria and Analysis

In general, certain survivors including a child of a veteran may be entitled to receive VA nonservice-connected death pension benefits if such veteran had qualifying service under 38 U.S.C.A. § 1521(j) or, at the time of death, was receiving or entitled to receive compensation for a service-connected disability based on service during a period of war.  See 38 U.S.C.A. § 1542 (West 2002).

Dependency and indemnity compensation (DIC) is payable to the surviving children of veterans who die after December 31, 1956, provided the veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the veteran died while in active service.  38 U.S.C.A. §§ 1310, 1313 (West 2002).

A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air service includes active duty.  In turn, "active duty" is defined as full time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, including organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except benefits under contracts of National Service Life Insurance entered into before February 18, 1946; chapter 10 of title 37; and chapters 11, 13 (except section 412(a)), and 23 of this title.  See 38 U.S.C.A. § 107(a) (West 2002).  In effect, those persons with such service (and those upon whose service benefits for others, as in this case, may ultimately rely) are not entitled to nonservice-connected VA disability pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the claimant/appellant was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  See 38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his/her own efforts, by reason of physical or mental defects.  Rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact, for determination by the rating agency on competent evidence of record in the individual case.  Id.

The principal factors for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.

Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purpose of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.

The appellant asserts that he is eligible for VA death benefits (DIC and death pension) as a survivor of a veteran of wartime military service that included serving as a member of the USAFFE.  He argues that both of his parents are deceased and therefore, there is no surviving spouse of the Veteran and death benefits should be awarded to him as the Veteran's child.  

Initially, according to an official service department certification in September 1992, the Veteran served in the Philippine Commonwealth Army as part of the USAFFE from September 1941 to January 1946, which included a pre war service period from September 1941 to December 1941, beleaguered status from December 1941 to January 1942, no casualty status from January 1942 to March 1943, missing status from April 1943 to March 1945, Recognized Guerilla Service form March 1945 to September 1945 and Regular Philippine Army service from September 1945 to January 1946.  The Veteran died in June 1990.  At the time of his death, he had no service connected disabilities.  

Prior to reaching the questions of whether the Veteran had qualifying service for the payment of death benefits to his survivors and of whether the criteria for DIC and/or death pension benefits have been met, the Board must determine whether the appellant is eligible to receive such benefits, if warranted.  In reviewing the file, the Board concludes that the appellant has not established basic eligibility for VA death benefits for the reason that he is not a "child" for VA purposes.

As explained previously, prior to being identified as a "child" of a deceased veteran under VA law, the appellant must meet certain requirements.  In this case, he has not satisfied those requirements.  Although he is shown to be the Veteran's legal son as shown by the birth certificate, he is also shown to have been born in 1949 and is now 62 years of age.  The appellant therefore does not meet the age requirements for eligibility as a child of the Veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Furthermore, the appellant has not argued nor is there any evidence that he was rendered by physical or mental defect incapable of self support before age 18.  In that regard, there have been no claims, and evidence does not suggest, that the appellant meets any of the factors to show that he has helpless child status.  38 C.F.R. § 3.356.

While the appellant asserts that he should be entitled to death benefits, because the Veteran has no surviving spouse and therefore benefits should be awarded to him as the surviving child, the law is dispositive with regard to this issue.  

In short, the Board finds that the appellant is not qualified as the Veteran's surviving child under the pertinent law and regulations cited above.

Consequently, the Board determines that there is no legal basis on which the appellant's claim for death benefits can be based.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA death benefits is denied.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


